WIDENER, Circuit Judge,
concurring:
I concur in the opinion of the court, as well as in the result, and I would add a word.
It is my understanding that we hold that because no particular specific standard has been applied to the condition and area appertaining here, that is to say, workmen working at a distance lower than 25 feet, that the general standards may yet apply to fill in this gap from the ground (or the first surface which a workman would hit when falling) up to a distance of 25 feet above it.
The fact situation before us here is covered by the example given in 29 C.F.R. § 1910.5(c)(1) cited in footnote 12 of the opinion of the court. No particular specific standard has been issued which covers workmen working at a height of 16 feet above the surface which they would hit if they fell, so the condition and area involved in this case have not been covered by a particular specific standard. Had they been covered, of course, the particular specific standard would apply in accordance with § 1910.5(c)(1), and the general standard then could not be used to require another duty for a condition and area already so covered by a specific regulation.